ROBERTSON, Presiding Judge.
The trial court’s judgment was reversed by this court after we found “that the trial court erred in not granting alimony to the wife.” Seamon v. Seamon, 581 So.2d 333, 335 (Ala. Civ.App.1991).
On remand, the trial court ultimately awarded the wife three hundred dollars per month for a period of thirty-six months and specifically reserved “the issue of permanent alimony for future consideration.”
This case is now affirmed on the authority of Euler v. Euler, 515 So.2d 710 (Ala.Civ. App.1987); and Brannon v. Brannon, 477 So.2d 445 (Ala.Civ.App.1985).
The wife’s request for attorney’s fees on appeal is denied.
AFFIRMED.
THIGPEN and YATES, JJ., concur in result only.